r�t,." ,.._
                                                                                                                                                                               ---1-
              d

  ,r1             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page l of 1
                                                                                                                                                                           _
                                                                                           .   I
                                                          UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                          V.                                         (For Offenses Committed On or After November 1, 1987)


                                    Geraldo Gil Vallejo-Gonzalez                                    Case Number:

                                                                                                    Thomas S Sims          �l..m-j.·,.;.F1te�o·'"-7              I--            I

                                                                                                                                                                                :
                                                                                                                                                                                !
                                                                                                    Defendant's Attorney                                                        �
                                                                                                                                                       01

                                                                                                                                                    : 'UPT

                                                                                                                                                                               J
                  REGISTRATION NO. 86568298
                                                                                                                                               �1,:
                                                                                                                                                     c
                  THE DEFENDANT:
                                                                                                                                         SLJ :
                                                                                                                                CLERKJ�
                                                                                                                            0
                                                                      i nt_ __________�__8_v_____cJ-______.§_'f_'u_.J:Y
                                                                                                                           ' SOUTHERN f)ISTRICl Of- CA,IFORNIA
                   IZI pleaded guilty to count(s) _l_of_C_om
                                                           _ _,_pl_ a_·
                   □ was found guilty to count(s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section                        Nature of Offense                                                             Count Number(s)
                  8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                   1

                   □    The. defendant has been found not guilty on count(s) -------------------
                   □    Count(s) ------------------ dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              ' imprisoned for a term of:

                                                  jDl TIME SERVED                              □ ________ days
                   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   □   Court recommends defendant be deported/removed with relative, _________ charged in case


                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Thursday, July 18, 2019
                                                                                               Date of Imposition of Sentence

                         . .-.t· /
                  Recei ved
                                DUSM
                                             .·". .c-·                                              .11/t&�
                                                                                                   HONORABLE F. A GOSSETT III
                                                                                                   UNITED STATES MAGISTRATE JUDGE


                  Clerk's Office Copy                                                                                                           3: 19-mj-22868
